UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-17771 FRANKLIN CREDIT HOLDING CORPORATION (Exact name of Registrant as specified in its charter) Delaware 26-3104776 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 101 Hudson Street Jersey City, New Jersey (Address of Principal Executive Offices) (Zip code) (201) 604-1800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) oLargeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler x Smallerreportingcompany (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Number of shares of the registrant’s common stock, par value $0.01 per share, outstanding as of August 10, 2011:8,028,795 FRANKLIN CREDIT HOLDING CORPORATION FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 4 Consolidated Statement of Changes in Stockholders’ (Deficit) for the six months ended June 30, 2011 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 6 Notes to Consolidated Financial Statements 77 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 39 Application of Critical Accounting Policies and Estimates 40 Serviced for Others Portfolio 40 Results of Operations 44 Liquidity and Capital Resources 57 Borrowings 60 Item 3. Quantitative and Qualitative Disclosures about Market Risk 61 Item 4. Controls and Procedures 62 PART II. OTHER INFORMATION Item 1. Legal Proceedings 63 Item 1A. Risk Factors 63 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 67 Item 3. Defaults Upon Senior Securities 67 Item 4. (Removed and Reserved) 67 Item 5. Other Information 67 Item 6. Exhibits 68 FRANKLIN CREDIT HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2011 December 31, 2010 ASSETS Cash and cash equivalents $ $ Restricted cash Investment in REIT securities - Investment in trust certificates at fair value Mortgage loans and real estate held for sale - Notes receivable held for sale, net Accrued interest receivable Deferred financing costs, net Other receivables Building, furniture and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) Liabilities: Notes payable, net of debt discount of $103,242 at June 30, 2011 and $181,616 at December 31, 2010 $ $ Nonrecourse liability - Accounts payable and accrued expenses Derivative liabilities, at fair value - Income tax payable, net Terminated derivative liability - Total liabilities Commitments and Contingencies Stockholders’ (Deficit): Preferred stock, $0.001 par value; authorized 3,000,000; issued and outstanding: none - - Common stock and additional paid-in capital, $0.01 par value, 22,000,000 authorized shares; issued and outstanding: 8,028,795 at June 30, 2011 and 8,028,795 at December 31, 2010 Noncontrolling interest in subsidiary Accumulated other comprehensive (loss) - ) Retained (deficit) ) ) Total stockholders’ (deficit) ) ) Total liabilities and stockholders’ (deficit) $ $ 3 FRANKLIN CREDIT HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS THREE AND SIX MONTHS ENDED JUNE 30, 2 Three Months Ended June 30, Six Months Ended June 30, Revenues: Interest income $ Dividend income Gain on settlement of REIT securities - - Gain on settlement of swap liability - - Fair valuation adjustments ) ) Servicing fees and other income Total revenues Operating Expenses: Interest expense Collection, general and administrative Amortization of deferred financing costs Depreciation Total expenses Income/(loss) before provision for income taxes ) ) Income tax Net income/(loss) ) ) Net (loss)/ income attributed to noncontrolling interest ) ) Net income/(loss) attributed to common stockholders $ $ ) $ $ ) Net income/(loss) per common share: Basic and diluted $ $ ) $ $ ) Weighted average number of shares outstanding: Basic and diluted 4 FRANKLIN CREDIT HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ (DEFICIT) SIX MONTHS ENDED JUNE 30, 2011 Common Stock and Additional Paid-in Capital Shares Amount Noncontrolling Interest in Subsidiary Accumulated Other Comprehensive Loss Retained (Deficit)/ Earnings Total BALANCE, JANUARY 1, 2011 $ $ $ ) $ ) $ ) Stock-based compensation - Net income attributed to noncontrolling interest - - ) - - ) Amortization – unrealized loss on derivatives - Net income attributed to common stockholders - BALANCE, JUNE 30, 2011 $ $ $ - $ ) $ ) For the three months ended June 30, 2011, the total comprehensive income amounted to $33.2 million, which was comprised of the net income of $31.9 million and amortization of unrealized loss on derivatives of $1.3 million.For the three months ended June 30, 2010, the total comprehensive loss amounted to $11.1 million, which was comprised of the net loss of $13.1 million and amortization of unrealized loss on derivatives of $2.0 million. For the six months ended June 30, 2011, the total comprehensive income amounted to $49.4 million, which was comprised of the net income of $46.2 million and amortization of unrealized loss on derivatives of $3.1 million.For the six months ended June 30, 2010, the total comprehensive loss amounted to $14.6 million, which was comprised of the net loss of $19.8 million and amortization of unrealized loss on derivatives of $5.2 million. 5 FRANKLIN CREDIT HOLDING CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income/(loss) attributed to common stockholders $ $ ) Adjustments to reconcile net income/(loss) to net cash provided by/(used in) operating activities: Depreciation Fair valuation adjustments ) Gain on settlement swap liability ) - Gain on settlement of REIT securities ) - Principal collections on mortgage loans and real estate held for sale, net - Payments on nonrecourse liability ) ) Paid in kind interest Proceeds from the sale of real estate held for sale Amortization of deferred financing costs Amortization of debt discount Stock-based compensation Net income attributed to noncontrolling interest in subsidiary ) Changes in operating assets and liabilities: Accrued interest receivable Other receivables ) Deferred dividend income - - Income tax receivable - Other assets ) Taxes payable - Accounts payable and accrued expenses ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Decrease in restricted cash Proceeds from the settlement of REIT securities - Principal collections on notes receivable Purchase of building, furniture and equipment ) ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments of notes payable ) ) Net cash (used in) financing activities ) ) NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD $ CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash payments for interest $ $ Cash payments for taxes $ $ 6 FRANKLIN CREDIT HOLDING CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. BUSINESS As used herein, references to the “Company,” “Franklin Holding,” “we,” “our” and “us” refer to Franklin Credit Holding Corporation (“FCHC”), collectively with its subsidiaries; and, references to “FCMC” refers to Franklin Credit Management Corporation, the Company’s servicing business subsidiary. Overview Settlement Agreement with The Huntington National Bank, Surrender of the Company’s Investment in Preferred and Common Stock of the Bank’s REIT and Termination of Interest Rate Swap Agreements On May11, 2011, the Company and certain of its subsidiaries entered into a term sheet (the “Term Sheet”) with The Huntington National Bank (“Huntington” or the “Bank”) to amicably resolve the Bank’s allegation that a default had occurred under the Company’s legacy credit agreement with the Bank and its participating banks, dated as of March 31, 2009, as amended (the “Legacy Credit Agreement”), due to a failure to make certain payments under certain interest rate hedge agreements (the “Interest Rate Swaps”) with the Bank (the “Specified Default”).On May 23, 2011, the Company entered into a settlement agreement (the “Settlement Agreement”) with the Bank, a subsidiary of the Bank’s parent, and the Bank’s lending participants covering the surrender and transfer of the Company’s investment in preferred stock and common stock of the Bank’s REIT subsidiary (the “REIT Securities”) held by the Company (and pledged as collateral under the Legacy Credit Agreement) in exchange for: · a reduction of the outstanding balance of the Bank’s portion of tranche A debt in the amount $478 million; · full satisfaction of indebtedness relating to the Interest Rate Swaps totaling approximately $14.7 million; · an amendment to the Legacy Credit Agreement and associated pledge agreement (as described below); · a discharge of the limited recourse guarantee of Franklin Holding under the Legacy Credit Agreement; · a waiver of the Specified Default; · an amendment to the credit facility of Franklin Holding and its mortgage servicing subsidiary, Franklin Credit Management Corporation (FCMC), dated as of March 2009, as amended (the “Licensing Credit Agreement”) (as described below); and, · a comprehensive release of claims by the Company in favor of the Bank and its lending participants. In February 2011, the Company was advised that the REIT board in February 2011 declared dividends on the REIT Securities for the two quarterly periods ended December 31 and September 30, 2010, and also declared a dividend for the full year of 2011.On March 31, 2011, the Company received the declared dividends on the REIT Securities in the amount $63.8 million, of which $31.9 million was recognized as Dividend income in the three months ended March 31, 2011, representing dividends paid for the last two quarters of 2010 and the first quarter of 2011.The dividends paid on March 31, 2011 for the three quarterly periods ending December 31, 2011 in the amount of $31.9 million, which were deferred, were recognized as Dividend income in the three months ended June 30, 2011 due to the surrender of the REIT Securities to the Bank on May 23, 2011.As a result of dividends paid on March 31, 2011 for the last two quarters of 2010 and the first quarter of 2011 and the surrender and transfer of the Company’s investment in the REIT Securities to the Bank, a total of $63.8 million of dividends that were paid by the REIT were recognized as Dividend income during the six months ended June 30, 2011.In addition, as a result of the full satisfaction of indebtedness relating to the Interest Rate Swaps, the Company recognized a gain on the settlement of the swap liability totaling approximately $14.7 million in the three months ended June 30, 2011.See Notes 4 and 9. 7 Excluding the $31.9 million of dividend income and the gain on the settlement of the swap liability totaling approximately $14.7 million, the Company would have recorded a net loss before taxes of approximately $14.6 million for the three months ended June 30, 2011.The Company is expected to have operating losses commencing with the quarter ended September 30, 2011 and in the years 2012 and beyond due to the absence of dividend income on the REIT Securities. As a result of the Company voluntarily surrendering and transferring to the Bank the REIT Securities, the Company’s principal source of cash flow to meet its obligations with respect to its outstanding indebtedness (the “Legacy Debt”) remaining after the surrender of the REIT Securities, which at June 30, 2011 was approximately $825 million, was eliminated.Since the Company, as of June 30, 2011, is left without what had been essentially the sole remaining cash-flow generating assets available to service the outstanding principal balance of the Legacy Debt, accrued and unpaid interest will be added to the outstanding principal balance of the Legacy Debt, and the Company will be unable to pay the principal balance of the Legacy Debt at the maturity of the Legacy Credit Agreement on March31, 2012 (or upon earlier termination under the provisions of the Legacy Credit Agreement). Contemporaneously with the execution of the Settlement Agreement, the Company entered into the agreements described below. Legacy Credit Agreement.The Legacy Credit Agreement was amended to (i) delete Franklin Holding as a guarantor, (ii) waive the Specified Default, and (iii) permit the transfer to Franklin Holding of assets, amounting principally to approximately $370,000 in cash, of an inactive limited purpose wholly-owned subsidiary, and the subsequent dissolution or merger of that subsidiary into Franklin Holding. The pledge agreement between Franklin Holding and the Bank dated March 31, 2009, as amended, which was entered into in connection with the Legacy Credit Agreement (the “Pledge Agreement”), was further amended to release the equity interest in the limited purpose wholly-owned subsidiary that had been pledged by Franklin Holding to the Bank.However,Franklin Holding remains a pledgor, other than with respect to the interests of the limited purpose wholly-owned subsidiary, under the Pledge Agreement (which includes a pledge of 100% of the equity interests in all direct and indirect subsidiaries of Franklin Holding other than FCMC). The limited recourse guarantee between Franklin Holding and the Bank dated March 31, 2009, which was entered into in connection with the Legacy Credit Agreement, was released, cancelled and discharged. Licensing Credit Agreement.The term of the Licensing Credit Agreement between Franklin Holding and FCMC, on one hand, and the Bank and its participating lenders, on the other hand, dated March 31, 2009, as amended, was extended to September 30, 2012, and the financial covenant that Franklin Holding and FCMC maintain a minimum amount of net income before taxes was deleted. 8 Going Concern Uncertainty – Franklin Holding The Company since September 30, 2007 has been and continues to be operating with significant operating losses and stockholders’ deficit.At June 30, 2011, the Company’s outstanding balance of Legacy Debt was approximately $824.9 million while there were essentially no remaining income-generating assets (other than FCMC, which but for cash collateral of $7.5 million held by FCMC and subject to a second-priority lien of the Bank, is not liable for the Legacy Debt); and, consequently, the Company will not be able to pay off the outstanding balance of Legacy Debt due to the Bank.Any event of default under the March 2009 restructuring agreements or the 2004 master credit agreement with the Bank, as amended and subject to a forbearance agreement, or failure to successfully renew these restructuring or forbearance agreements or enter into new credit facilities with Huntington prior to their scheduled maturity, could entitle Huntington to declare the Company’s indebtedness immediately due and payable.Without the continued cooperation and assistance from Huntington, the consolidated Franklin Holding’s ability to continue as a viable business is in substantial doubt, and it may not be able to continue as a going concern.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Borrowings” and Note 9. The Company had net income attributed to common stockholders of $46.2 million for the six months ended June 30, 2011 as a result of (i) $31.9 million of dividend income recognized during the three months ended June 30, 2011 due to the surrender and transfer of the Company’s Investment in REIT securities, and (ii) a gain on the settlement of the Company’s swap liability totaling approximately $14.7 million as a result of the full satisfaction of indebtedness relating to the termination of the Company’s interest rate swaps.Excluding the $31.9 million of dividend income and the gain on the settlement of the swap liability totaling approximately $14.7 million, the Company would have recorded a net loss before taxes of approximately $14.6 million for the three months ended June 30, 2011 Excluding dividend income of $63.8 million and the $14.7 million gain on the settlement of the swap liability, the Company would have recorded a net loss before taxes of approximately $32.0 million.For the six months ended June 30, 2010, the Company had a net loss of $19.8 million.The Company had income per common share for the six months ended June 30, 2011 of $5.76 both on a diluted and basic basis, compared to a loss per common share of $2.47 on both a diluted and basic basis for the six months ended June 30, 2010.At June 30, 2011, the Company’s stockholders’ deficit was $803.5 million.At December 31, 2010, the Company’s stockholders’ deficit was $852.9 million. Potential FCMC Spin Off The Company anticipates that it will break out its mortgage servicing subsidiary, FCMC, from Franklin Holding’s consolidated group as a separate company through some form of “spin-off” type of transaction, preferably around the end of 2011, subject to numerous conditions, including approval by its board of directors and the Bank, the effectiveness of any required filings with the Securities and Exchange Commission, compliance with applicable legal and regulatory solvency requirements, regulatory approvals to the extent required, and accounting and tax treatment considerations.It is the Company’s objective to spin off its 80% ownership of FCMC to the stockholders of FCHC through some form of separation such as a spin-off type transaction or to negotiate a pre-packaged bankruptcy of FCHC and its subsidiary companies (but not FCMC) with major stakeholders that would include such a spin-off of FCMC, either of which would result in FCMC emerging as a separate publicly-owned company. The September 2010 transaction with the Bank, which occurred simultaneously with the sale of substantially all of the subordinate-lien consumer loans owned by a trust of the Bank (the “Bank’s Trust” or the “Trust”) (referred to as the “September Loan Sale”), resulted in, subject to the final approval of the Bank, the Bank’s consent to proceed with a spin off of the ownership of FCMC.In the July 2010 transaction, which was amended and modified in part by the September 2010 transaction, the parties agreed that in connection with a potential restructuring (referred to as the “Potential Restructuring”), if acceptable to the Bank and the required lenders, in each party’s sole discretion, and if the Potential Restructuring would not result in material tax, legal, regulatory, or accounting impediments or issues for Franklin Holding or FCMC, the Bank would use its reasonable efforts to assist Franklin Holding and FCMC in connection with such a Potential Restructuring in obtaining the approval of the required lenders and consenting to any change of control in connection with a potential restructuring to the extent required under its Legacy Credit Agreement, and FCMC or Franklin Holding would reimburse and hold the Bank and the required lenders harmless from any reasonable expense incurred by them in connection with any such Potential Restructuring. 9 There can be no assurance, however, that the Company’s board of directors will approve or FCMC will be successful in completing a separation of FCMC as tax, shareholder, legal, regulatory, accounting or other matters could present significant impediments to accomplishing such a separation. Regardless of whether a spin-off of FCMC is effectuated, the other direct and indirect subsidiaries of Franklin Holding that are obligors under the Legacy Debt are essentially insolvent and unable to pay off the balance of Legacy Debt owed to the Bank. The Company’s Business Franklin Credit Holding Corporation (FCHC).The Company had net income attributed to common stockholders of $46.2 million for the six months ended June 30, 2011 as a result of (i) $31.9 million of dividend income recognized during the three months ended June 30, 2011 due to the surrender and transfer of REIT Securities, and (ii) a gain on the settlement of the Company’s swap liability totaling approximately $14.7 million as a result of the full satisfaction of indebtedness relating to the termination of the Company’s interest rate swaps.For the six months ended June 30, 2010, the Company had a net loss of $19.8 million.At June 30, 2011, the Company’s stockholders’ deficit was $803.5 million.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Except for the mortgage servicing business conducted through FCMC, the business activities of Franklin Credit Holding Corporation and its subsidiary companies following the December 2008 holding company formation and corporate reorganization and 2009 debt restructuring (the “Restructuring” or “March 2009 Restructuring”) have principally consisted of making payments on the Legacy Debt in accordance with the Legacy Credit Agreement.Payments made on the Legacy Debt generally have been limited to the cash flows received from the Bank’s Trust and from the dividends received from the investment in preferred stock of the Bank’s REIT.However, since the September 2010 Transactions (as described in Note 9) with the Bank, and until May 23, 2011 when the Company entered into the Settlement Agreement with the Bank, payments made on the Legacy Debt generally have been limited to the cash flows received from dividends received from the investment in preferred stock of the Bank’s REIT. Prior to December 2007, the Company was primarily engaged in the acquisition and origination for portfolio, and servicing and resolution, of performing, reperforming and nonperforming residential mortgage loans and real estate owned (“REO”) properties, including the origination of subprime mortgage loans. In December 2008, the Company engaged in a series of transactions (the “Reorganization”) in which the Company adopted a holding company form of organizational structure, with Franklin Holding serving as the new public-company parent.Under the Reorganization, Franklin Credit Holding Corporation became the successor issuer to FCMC, and FCMC ceased to have portfolios of loans and real estate properties and the related indebtedness to the Bank under the Legacy Credit Agreement and became the Company’s servicing business subsidiary. 10 Franklin Credit Management Corporation (FCMC).Since the Reorganization and the March 2009 Restructuring, the Company’s operating business has been conducted solely through FCMC, a specialty consumer finance company primarily engaged in specialized residential mortgage loan collections and recovery servicing, for third parties, and in the due diligence, analysis, pricing and acquisition of residential mortgage portfolios, for third parties.FCMC, the servicing company within Franklin Holding’s consolidated group of companies, has positive net worth, and all assets, except for cash collateral of $7.5 million, and its equity are free from pledges to the Bank.Except for such cash collateral, the Company’s Legacy Debt is not an obligation of FCMC. At June 30, 2011, FCMC had total assets of $30.3 million and had stockholders’ equity of $15.8 million.Under Amendment No. 2 to the Licensing Credit Agreement with the Bank, FCMC has available credit under a revolving loan facility of $1 million and a $6.5 million letter of credit facility with the Bank, and cash collateral securing the revolving loan and letter of credit facilities of $7.5 million.The Licensing Credit Agreement expires on September 30, 2012.At June 30, 2011, FCMC had no debt outstanding under the revolving line andapproximately $5.4 million of letters of credit under the Licensing Credit Agreement. The Company, through FCMC, provides specialized servicing, collection and recovery services for third parties that since the July and September 2010 loan sales by the Bank to date have been primarily entities related to Mr. Axon.Effective September 30, 2010, FCMC has been operating its servicing, collections and recovery business free of pledges of its stock and free of significant restrictive covenants under the Legacy Credit Agreement with the Bank, which governs the substantial debt owed to the Bank by subsidiaries of FCHC, other than FCMC. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Franklin Credit Management Corporation (FCMC)” and Note 12. Franklin’s Business – Loan Servicing, Collections and Recovery Servicing The Company’s servicing business is conducted through FCMC, a specialty consumer finance company primarily engaged in specialized residential mortgage loan collections and recovery servicing, for third parties. We have invested to create a loan servicing capability that is focused on collections, loss mitigation and default management.In general, we seek to ensure that the loans we service for others are repaid in accordance with the original terms or according to amended repayment terms negotiated with the borrowers and in accordance with the terms of our servicing contracts with our servicing clients.Because the loans we service generally experience above average delinquencies, erratic payment patterns and defaults, our servicing operation is focused on collections and recovery, and, therefore, maintaining close contact with borrowers and as a result, is more labor-intensive than traditional mortgage servicing operations.Through frequent communication we are able to encourage positive payment performance, quickly identify those borrowers who are likely to move into seriously delinquent status and promptly apply appropriate collection, loss mitigation and recovery strategies.Our servicing staff employs a variety of collection and recovery strategies that we have developed to successfully manage serious delinquencies and defaults, bankruptcy and foreclosure.Additionally, we maintain a real estate department with experience in property management and the sale of residential properties. 11 At June 30, 2011, FCMC had four significant servicing contracts to service 1-4 family mortgage loans and owned real estate, principally consisting of first and second-lien loans and owned properties secured by 1-4 family residential real estate that were previously acquired and originated by Franklin entities and transferred to the Bank’s Trust in the March 2009 Restructuring, and then sold in July and September 2010 by the Trust and the Bank to third parties in the quarter ended September 30, 2010 (the “Loan Sales”) and in the sales of loans in December 2010 (the “December Loan Sale”). Loan Servicing and Collection Operations At June 30, 2011, our servicing and collection business, conducted through FCMC, consisted of 76 servicing and collection employees who serviced and provided recovery collection services and actively managed approximately 31,000 loans and real estate properties (with an unpaid principal balance of approximately $1.51 billion), including approximately 21,395 first and second-lien loans for the Bosco entities, which are related-party entities of FCMC: approximately 2,162 home equity loans for Bosco Credit I, LLC (“Bosco I”); approximately 18,834 subordinate-lien loans for Bosco Credit II, LLC (“Bosco II”); approximately 386 of principally charge-off first and subordinate-lien loans, and the loans underlying a 50% participation interest in each of the commercial loans to the Company covering that portion of the Company’s debt with the Bank (the “Unrestructured Debt”), for Bosco Credit III, LLC (“Bosco III”); and, approximately thirteen (13) real estate owned properties serviced for Bosco Credit IV, LLC (“Bosco IV”).Included in the Company’s consolidated revenues were servicing fees recognized from servicing the portfolios for the Bosco entities of $3.5 million and $474,000 for the six months ended June 30, 2011 and 2010, respectively.See Note 12. Our servicing and collection operations are conducted utilizing primarily a “one-call resolution” structure to facilitate borrower management functions.We maintain a call center staffed by professionals with skills based in customer service, collections, loss mitigation, and recovery.Our call center handles borrower inquiries on a one-call resolution basis, wherein the first agent with whom a borrower speaks is qualified to satisfy almost any request for information, such as payoff declarations, escrow account balance, payment information, collections, repayment arrangements, settlements and short sales.Our one-call resolution structure includes the following principal functions/groups: Customer Service.The primary objective of customer service is to obtain timely payments from borrowers, respond to borrower requests and resolve disputes with borrowers.Within 10 days of boarding newly acquired loans onto our servicing system, our customer service representatives contact each new borrower to welcome them to FCMC and to gather and/or verify any missing information, such as loan balance, interest rate, contact phone numbers, place of employment, insurance coverage and all other pertinent information required to properly service a loan.Customer service representatives responds to all inbound customer calls for information requests regarding payments, statement balances, escrow balances and taxes, payoff requests, returned check and late payment fees.In addition, our customer service representatives process payoff requests and reconveyances. Collections.The main objective of our collections function is to ensure loan performance through maintaining contact with our servicing and recovery collection clients’ borrowers.Our collections agents continuously review and monitor the status of collections and individual loan payments in order to proactively identify and solve potential collection problems.When a loan becomes seven days past due, our collections agents begin making collection calls and generating past-due letters.Our collections group attempts to determine whether a past due payment is an aberration or indicative of a more serious delinquency.If the past due payment appears to be an aberration, we emphasize a cooperative approach and attempt to assist the borrower in becoming current or arriving at an alternative repayment arrangement.Upon a serious delinquency, by which we mean a delinquency of sixty-one days by a borrower, or the earlier determination by our collections group based on the evidence available that a serious delinquency is likely, the loan is typically transferred to our loss mitigation group.We employ a range of strategies to modify repayment terms in order to enable the borrower to make payments and ultimately cure the delinquency, or focus on expediting the foreclosure process so that loss mitigation can begin as promptly as practicable. 12 Loss Mitigation.Our loss mitigation group, which consists of staff experienced in collection work, manages and monitors the progress of seriously delinquent loans and loans which we believe will develop into serious delinquencies.In addition to maintaining contact with borrowers through telephone calls and collection letters, this group utilizes various strategies in an effort to reinstate an account or revive cash flow on an account.Loss mitigation agents analyze each loan to determine a collection strategy to maximize the amount and speed of recovery and minimize costs.The particular strategy is based upon each individual borrower’s past payment history, current credit profile, current ability to pay, collateral lien position and current collateral value.Loss mitigation agents qualify borrowers for relief programs appropriate to the borrower’s hardship and finances.Loss mitigation agents process borrower applications for Temporary Relief programs (deferments and rate reductions), Expanded Temporary Relief programs (repayment plans), Homeowner Relief programs (pre-foreclosure home sale) and Permanent Relief programs (long-term modifications, including, when applicable, those sponsored by the U.S. Treasury’s Home Affordable Modification Program (“HAMP”), as well as for settlements, short sales, and deeds-in-lieu. Seriously delinquent accounts not resolved through the loss mitigation activities described above are foreclosed or a judgment is obtained, if potential collection warrants the cost, against the related borrower in accordance with state and local laws, with the objective of maximizing asset recovery in the most expeditious manner possible.This is commonly referred to as loss management.Foreclosure timelines are managed through a timeline report built into the loan servicing system.The report schedules milestones applicable for each state throughout the foreclosure process, which enhances our ability to monitor and manage the process.Properties acquired through foreclosure are transferred to our real estate department to manage eviction and marketing or renting of the properties.However, until foreclosure is completed, efforts at loss mitigation generally are continued. In addition, our loss mitigation group manages loans by borrowers who have declared bankruptcy.The primary objective of the bankruptcy function within our loss mitigation group, which utilizes outside legal counsel, is to proactively monitor bankruptcy assets and outside legal counsel to ensure compliance with individual plans and to explore recovery in the event of non-compliance. Loan Boarding and Administration.The primary objective of the loan boarding function is to ensure that newly acquired loans under contracts to service and provide collection and recovery services for others are properly transitioned from the prior servicer and are accurately boarded onto our servicing systems.Our loan boarding group audits loan information for accuracy to ensure that the loans conform to the terms provided in the original note and mortgage.The information boarded onto our systems provide us with a file that we use to automatically generate introductory letters to borrowers summarizing the terms of the servicing transfer of their loan, among other standard industry procedures. The loan administration group performs typical duties related to the administration of loans, including incorporating modifications to terms of loans.The loan administration group also ensures the proper maintenance and disbursement of funds from escrow accounts and monitors non-escrow accounts for delinquent taxes and insurance lapses.For loans serviced with adjustable interest rates, the loan administration group ensures that adjustments are properly made and identified to the affected borrowers in a timely manner. 13 Our servicing and collection operationsalso include the following principal functions/groups: Real Estate.The real estate-owned department is responsible for managing and or disposing of properties, located throughout the country, acquired through foreclosure in an orderly, timely, and cost-efficient manner in order to maximize our clients’ return on assets.These properties include 1-4 family residences, cooperative apartment and condominium units.We foreclose on property primarily with the intent to sell it at fair market value to recover a portion of the outstanding balance owed by the borrower.From time to time, foreclosed properties may be in need of repair or improvement in order to either increase the value of the property or reduce the time that the property is on the market.In those cases, the property is evaluated independently and we make a determination of whether the additional investment might increase the return upon sale or rental of the property. Deficiency Recovery & Judgment Processing Department (“Recovery”).The Recovery group pursues principally hard-to-collect consumer debt on a first, second, or third-placement basis.Our recovery department’s primary objective is to maximize the recovery of unpaid principal on each seriously delinquent account by offering borrowers multiple workout solutions and/or negotiated settlements.The recovery unit performs a complete analysis of the borrower’s financial situation, taking into consideration lien status, in order to determine the best course of action.Based on the results of our analysis, we determine to either continue collection efforts and a negotiated workout of settlement or seek judgment.Agents may qualify borrowers for Temporary Relief and Expanded Temporary Relief programs where appropriate.Agents will seek to perfect a judgment against a borrower and may seek wage garnishment, if economically justified by the borrower’s finances and if provided by the client’s servicing agreement. Face to Face Home Solutions (“Face to Face”).TheFace to Face group seeks to reestablish connection with incommunicative borrowers and advise borrowers of available loss mitigation opportunities.Whether successful in meeting with a borrower or not, Face to Face agents confirm occupancy and report property conditions as well as any evidence of code violation or additional liens on the property. Client Relations.The principal objective of the client relationsgroup is to interface with our servicing and recovery collection clients regarding the servicing performance of their loans, and for invoicing servicing clients.In addition, our client relations group oversees the boarding of new loans for servicing and/or recovery collections. Training.Our training department works with all departments of our servicing operations to ensure that the employees of all departments are fully informed of the procedures necessary to complete their required tasks.The department ensures all loan servicing employees are trained in the tenets of the Fair Debt Collection Practices Act, and in state and local debt collection laws, as well as in effective communication skills. Quality Control.Our quality control department monitors all aspects of loan servicing from boarding through foreclosure.It is the department’s responsibility to ensure that FCMC’s policies and procedures are implemented and followed.Collection calls are monitored to ensure quality and compliance with the requirements of the federal Fair Debt Collection Practices Act and state and local collection laws.Monthly meetings with staff to discuss individual quality control scores are held and, in certain cases, further training is recommended.Reviews of the controls for privacy and information safeguarding and document removal are conducted monthly. 14 Home Affordable Modification Program In September 2009, FCMC voluntarily entered into an agreement to actively participate as a mortgage servicer in the Federal government’s HAMP for first-lien mortgage loans that are not owned or guaranteed by Fannie Mae or Freddie Mac.HAMP is a program for consenting servicing clients, with borrower, mortgage servicer, and mortgage loan owner incentives, designed to enable eligible borrowers to avoid foreclosure through a more affordable and sustainable loan modification made in accordance with HAMP guidelines, procedures, directives, and requirements.If a borrower is not eligible for HAMP, FCMC considers other available loss mitigations options, as appropriate for the consenting owner of the loans serviced. Licenses to Service Loans By letter dated April 12, 2010, the Banking Department had notified FCMC that in connection with its review of FCMC’s financial statements and mortgage servicing volume, its application for registration as a mortgage servicer in that state, which FCMC had filed during the transitional period allowed by the state for registration of mortgage servicers doing business in New York State on June 30, 2009, could not be accepted for processing until FCMC addressed its Adjusted Net Worth (defined below), which the Banking Department had determined to be below the minimum Adjusted Net Worth requirement for mortgage servicers established under applicable regulations adopted through emergency rule making. On September 9, 2010, the New York State Banking Department (the “Banking Department”) found the capital plan submitted by FCMC on May 12, 2010 (to address how FCMC would achieve compliance with regulatory net worth requirements that were adopted in New York State in 2009 for mortgage servicers) to be satisfactory and accepted for processing the application of FCMC to continue to service residential mortgage loans in that state and granted a twelve-month waiver of otherwise applicable net worth requirements.FCMC’s capital plan includes in relevant part a commitment, until FCMC is in full compliance with the net worth requirements for mortgage servicers in New York State, to (i) meet regulatory net worth requirements as soon as practicable but in no event later than December 31, 2012 through the retention of net earnings and dividend restrictions, (ii) maintain an interim adjusted net worth (as adjusted and calculated by the Banking Department (see below), the “Adjusted Net Worth”) until FCMC complies with regulatory net worth requirements of not less than approximately $7.9 million (“Minimum Level”), and not less than 5% of the principal balance of New York mortgage loans serviced by FCMC and 0.25% of the aggregate mortgage loans serviced in the United States (with each such percentage a “Minimum Percentage”), (iii) not, without the prior written consent of the Banking Department, service additional mortgage loans secured by 1-4 family residential homes located in New York State, (iv) not declare or pay any dividends upon the shares of its capital stock, and (v) submit quarterly reports on the total number of and principal balance of loans serviced and its Adjusted Net Worth.Under the terms of the capital plan, in the event that FCMC’s Adjusted Net Worth falls below the Minimum Level or is less in percentage terms than either of the Minimum Percentages, FCMC shall promptly notify the Banking Department and (i) within 90 days cure the deficiency or (ii) within 90 days submit a written plan acceptable to the superintendent of the Banking Department describing the primary means and timing by which the Minimum Level or Minimum Percentages, as applicable, will be achieved. The emergency regulations, which were adopted by the New York State Superintendent of Banks and which implement the statutory registration requirement for mortgage servicers in New York State that went into effect on July 1, 2009, require (i) an Adjusted Net Worth of at least 1% of the outstanding principal balance of aggregate mortgage loans serviced (whether or not in New York), but in any event not less than $250,000; and, (ii) a ratio of Adjusted Net Worth to the outstanding principal balance of New York mortgage loans serviced of at least 5%.Adjusted Net Worth, as defined under the Superintendent’s emergency regulations, consists of total equity capital at the end of the reporting period as determined by accounting principles generally accepted in the United States of America (“GAAP”) less: goodwill, intangible assets (excluding mortgage servicing rights), any assets pledged to secure obligations of a person other than the applicant, any assets due from officers or stockholders of the applicant or related companies; that portion of any marketable securities (listed or unlisted) not shown at lower of cost or market; any amount in excess of the lower of cost or market value of mortgages in foreclosure, construction loans or property acquired through foreclosure, and any amount shown on the balance sheet as investments in unconsolidated joint ventures, subsidiaries, affiliates, and/or other related companies that is greater than the value of such investments accounted for using the equity method of accounting. 15 At June 30, 2011, FCMC’s Adjusted Net Worth was approximately $7.2 million, or approximately 0.63% of the aggregate principal balance of loans serviced nationwide and 8.15% for loans serviced in New York.FCMC’s requirement under the capital plan with the Banking Department is to maintain not less than $7.9 million in Adjusted Net Worth and not less than 0.25% of the aggregate principal balance of loans serviced nationwide and 5% for loans serviced in New York.As of August 3, 2011, following the receipt of payments from FCMC’s related companies for servicing receivables outstanding at June 30, 2011, FCMC was in compliance with the Minimum Level under its capital plan; its Adjusted Net Worth as of June 30, 2011, adjusted for the remaining uncollected servicing receivables from related companies, would have been approximately $7.95 million, and the ratio of Adjusted Net Worth as a percentage of the aggregate principal balance of loans serviced nationwide and for loans serviced in New York was approximately 0.69% and 9.04%, respectively. Due Diligence Services During 2008, capitalizing on our acquisition experience with residential mortgage loans, FCMC began providing services for third parties not related to us or the Bank, on a fee-paying basis.During the six months ended June 30, 2011, we were engaged in a due diligence assignment principally for one unrelated third party. Financing In December 2007, the Company entered into forbearance agreements (the “Forbearance Agreements”) with the Bank with respect to its borrowing arrangements. In March 2009 and through December 31, 2010, Franklin entered into a series of restructuring agreements and amendments to restructuring agreements with the Bank (the March 2009 Restructuring), pursuant to which the Company’s debt, loans, pledges and guarantees with the Bank and its participating banks were substantially restructured, except for approximately $38.4 million of the Company’s debt (as ofJune 30, 2011) with the Bank (the Unrestructured Debt) that is subject to the forbearance agreement effective until September 30, 2011 and 2004 master credit agreement. FCMC has available credit under a revolving loan facility of $1 million and a $6.5 million letter of credit facility with the Bank, and cash collateral securing the revolving loan and letter of credit facilities of $7.5 million.The Licensing Credit Agreement expires on September 30, 2012. At June 30, 2011, FCMC had no debt outstanding under the revolving line and approximately $5.4 million of letters of credit under the Licensing Credit Agreement with the Bank. 16 See “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Borrowings” and Note 9. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation – The unaudited Consolidated Financial Statements include the accounts of the Company and its subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation.The accompanying unaudited Consolidated Financial Statements have been prepared in accordance with instructions to Form 10-Q; and, they do not include all of the information and footnotes required by GAAP for complete financial statements.However, these unaudited Consolidated Financial Statements include all normal and recurring adjustments that management believes necessary for a fair statement of results for the periods.These unaudited Consolidated Financial Statements do not necessarily indicate the results that may be expected for the full year; the interim financial information should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2010. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.The Company’s estimates and assumptions, effective as of the March 2009 Restructuring, primarily arise from uncertainties and changes associated with interest rates, credit exposure and fair market values of its investments in trust certificates, mortgage loans and real estate held for sale and REIT securities.Although management is not currently aware of any factors that would significantly change its estimates and assumptions in the near term, future changes in market trends, market values and interest rates and other conditions may occur which could cause actual results to differ materially.For additional information refer to the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, filed with the Securities and Exchange Commission, and, if applicable, Quarterly Reports on Form 10-Q, which the Company urges investors to consider. Because substantially all of the Company’s portfolio of subprime mortgage loans and owned real estate was transferred to the Bank’s Trust (with the loans and owned real estate transferred to the Bank’s Trust collectively referred to herein as the “Portfolio”) in exchange for trust certificates, with certain trust certificates, representing an undivided interest in approximately 83% of the Portfolio, transferred in turn by the Company to a real estate investment trust wholly-owned by the Bank, the Portfolio transferred by the Company to the Trust on March 31, 2009 continued to be included on the Company’s consolidated balance sheets, the revenues from such loans were reflected in the Company’s consolidated results up to the effective dates of the Loan Sales that took place in July and September 2010 (described below), in accordance with GAAP, notwithstanding the fact that trust certificates representing an undivided interest in approximately 83% of the Portfolio were transferred to Huntington’s REIT in the Restructuring.Accordingly, the fees received from Huntington for the six months ended June 30, 2010 for servicing their loans and the third-party costs incurred by us in the servicing and collection of their loans and reimbursed by Huntington, for purposes of these Consolidated Financial Statements were not recognized as servicing fees and reimbursement of third-party servicing costs, but instead as additional interest and other income earned, with offsetting expenses in an equal amount, as if the Company owned and self-serviced the loans. During the quarter ended September 30, 2010, the Company and FCMC entered into a series of transactions with the Bank facilitating sales by the Bank’s Trust to third parties of substantially all of the loans underlying the trust certificates issued by the Trust.These transactions were effective in July and September 2010, and are referred to as the “July 2010 Transaction” and the “September 2010 Transaction,” respectively.See Note 9. 17 Basic and diluted net loss per share is calculated by dividing net loss attributed to common shareholders by the weighted average number of common shares outstanding during the period.The effects of warrants, restricted stock and stock options are excluded from the computation of diluted earnings per common share in periods in which the effect would be antidilutive.Dilutive potential common shares are calculated using the treasury stock method.For the six months ended June 30, 2011 and 2010, 230,000 and 273,000 stock options, respectively, were not included in the computation of net loss per share because they were antidilutive. Subsequent events have been evaluated through the date of the filing of this Form 10-Q. Recent Accounting Pronouncements In June 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income.This guidance improves the comparability, consistency and transparency of financial reporting and increases the prominence of items reported in other comprehensive income.The guidance provided by this update becomes effective for interim and annual periods beginning on or after December 15, 2011.Since this ASU will only change the format of financial statements, it is expected that the adoption of this ASU will not have a material effect on a Company’s consolidated financial position and results of operations. In May 2011, the FASB issued ASU No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.This updated accounting guidance establishes common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and International Financial Reporting Standards (IFRS).This guidance includes amendments that clarify the intent about the application of existing fair value measurements and disclosures, while other amendments change a principle or requirement for fair value measurements or disclosures.This guidance is effective for interim and annual periods beginning after December 15, 2011.The adoption of this standard is not expected to have a material impact on the Company’s consolidated financial position and results of operations In January 2011, the FASB issued ASU No. 2011-01, Receivables (Topic 310): Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20 (“ASU 2011-01”).The amendments in ASU 2011-01 temporarily delay the effective date of the disclosures about troubled debt restructurings in ASU No. 2010-20, Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses, for public entities.The delay is intended to allow the FASB time to complete its deliberations on what constitutes a troubled debt restructuring.The effective date of the new disclosures about troubled debt restructurings for public entities and the guidance for determining what constitutes a troubled debt restructuring will then be coordinated.Currently, that guidance is anticipated to be effective for interim and annual periods ending after June 15, 2011.The adoption of this standard is not expected to have any material impact on the Company’s consolidated financial position and results of operations. In April 2010, the FASB issued ASU 2010-12, Income Taxes, (Topic 740) Accounting for Certain Tax Effects of the Health Care Reform Acts (“ASU 2010-12”).On March30, 2010, the President of the United States signed the Health Care and Education Reconciliation Act of 2010, which is a reconciliation bill that amends the Patient Protection and Affordable Act that was signed on March23, 2010 (collectively, the “Acts”).ASU 2010-12 allows entities to consider the two Acts together for accounting purposes.The Company does not expect the adoption of this standard to have any impact on the Company’s consolidated financial position and results of operations. 18 3. CASH AND CASH EQUIVALENTS At June 30, 2011 and December 31, 2010, the Company had $13.4 million and $12.6 million, respectively, in cash and cash equivalents.Included in Cash and cash equivalents at both June 30, 2011 and December 31, 2010 was pledged cash to the Bank of $7.5 million under the Licensing Credit Agreement (secured by a first-priority lien) and Legacy Credit Agreement (secured by a second-priority lien). 4. INVESTMENT IN PREFERRED AND COMMON STOCK (HUNTINGTON REIT SECURITIES) The Company’s investment in REIT securities (the REIT Securities), which were surrendered to the Bank on May 23, 2011, included preferred and common stocks of the Bank’s REIT.On or about June 14, 2010, the REIT, in which the Company owned 4,724 shares of Class C preferred stock and seven shares of common stock, was merged with another REIT of the Bank, with the Company receiving, in exchange for preferred stock and common stock held in the initial REIT, 4,724 shares of Class C preferred stock and 154 shares of common stock of the combined REIT, which did not constitute a change in the approximate fair value or carrying value of the Company’s investment.In addition, the terms of the new Class C shares of the combined REIT mirrored the terms of the Class C shares of the initial REIT. On July 23, 2010, the Company was verbally notified by the Bank that due to losses recognized by the new combined REIT from a write down of the carrying value of the mortgage loans owned by the Trust, the board of directors of the new combined REIT decided not to declare any preferred dividends for the third and fourth calendar quarters of 2010. In February 2011, the Company was advised that the REIT board in February 2011 declared dividends on the REIT Securities for the two quarterly periods ended December 31 and September 30, 2010, and also declared a dividend for the full year of 2011.On March 31, 2011, the Company received the declared dividends on the REIT Securities in the amount $63.8 million, of which $31.9 million was recognized in the three months ended March 31, 2011 representing dividends paid for the last two quarters of 2010 and the first quarter of 2011.The dividends paid on March 31, 2011 for the three quarterly periods ended December 31, 2011 in the amount of $31.9 million, which were deferred, were recognized in earnings in the three months ended June 30, 2011 due to the surrender of the REIT Securities to the Bank on May 23, 2011. As a direct result of the new combined REIT not declaring dividends for the third and fourth quarters of 2010, the Company was unable to pay the full amount of its monthly interest due on tranche A debt under the Legacy Credit Agreement with the Bank.Accordingly, the Company, as permitted under the terms of the Legacy Credit Agreement, elected to accrue interest on tranche A debt, to the extent not paid (due to the temporary deferral of preferred dividends by the REIT) through distributions made on the Company’s investment in the trust certificates of the Trust, by adding the amount unpaid to the outstanding principal balance of the tranche A debt. The proceeds of $63.8 million from the REIT dividend payment received on March 31, 2011 were applied to pay off the outstanding balance of accrued and unpaid monthly costs of the January 25, 2011 terminated interest-rate swaps of $5.5 million and to pay down the unpaid principal of tranche A debt by approximately $58.3 million.None of the dividends received were applied by the Bank to pay accrued and unpaid interest due on the Legacy Debt, which was added to the outstanding debt balance.During the six months ended June 30, 2011, $26.4 million was added to the outstanding balance of Legacy Debt due to interest accrued and unpaid, of which $7.2 million was added to tranche A debt. 19 On May 23, 2011, the Company entered into a settlement agreement with the Bank, a subsidiary of the Bank’s parent, and the Bank’s lending participants covering the surrender and transfer of the Company’s investment in the REIT Securities held by the Company (and pledged as collateral under the Legacy Credit Agreement) in exchange for a reduction of the outstanding balance of the Bank’s portion of tranche A debt in the amount of approximately $478 million and full satisfaction of indebtedness relating to the Company’s interest rate swaps totaling approximately $14.7 million. 5. INVESTMENT IN TRUST CERTIFICATES AT FAIR VALUE, MORTGAGE LOANS AND REAL ESTATE HELD FOR SALE, AND NOTES RECEIVABLE HELD FOR SALE The Investment in trust certificates at June 30, 2010, carried at estimated fair value, consisted principally of the trust certificates representing approximately 17% of the Portfolio not transferred to the Bank’s REIT as of the March 2009 Restructuring.At June 30, 2011, the Investment in trust certificates consisted of only approximately 17% of the remaining legacy REO properties.Activity for the six months ended June 30, 2011 and 2010 is as follows: Six Months Ended June 30, Balance, January 1 $ $ Trust distributions - ) Transfers (out) ) ) Fair value adjustments, net - ) Balance, June 30 $ $ There were no Trust distributions during the six months ended June 30, 2011 as all the mortgage loans were sold in the third quarter of 2010.Transfers out of the Investment in trust certificates represent REO Sales.There were no adjustments to the estimated fair value of the Investment in trust certificates during the six months ended June 30, 2011.The Fair value adjustments, net during the six months ended June 30, 2010 include a reduction in the estimated market value of the pro rata percentage of loans underlying the Trust certificates of approximately $8.9 million and a gain on the Trust distributions of approximately $5.2 million. The Mortgage loans and real estate held for sale at June 30, 2010, carried at lower of cost or estimated fair value consisted principally of the trust certificates transferred to the Bank’s REIT representing approximately 83% of the Portfolio as of the March 2009 Restructuring.At December 31, 2010, the Mortgage loans and real estate held for sale consisted of only REO properties.At June 30, 2011, there was no balance remaining of Mortgage loans and real estate held for sale due to the Loan Sales by the Bank’s Trust of approximately 83% of the Portfolio.Activity for the six months ended June 30, 2011 and 2010 is as follows: Six Months Ended June 30, Balance, January 1 $ $ REO sales ) ) Principal payments - ) Loans written off - ) Fair value adjustments, net ) ) Balance, June 30 $ - $ 20 There were no principal payments on the Mortgage loans and real estate held for sale during the six months ended June 30, 2011 as all of the mortgage loans included therein were sold in the third quarter of 2010.The Fair value adjustments, net during the six months ended June 30, 2011 represent a reduction in the estimated market value of the Company’s remaining investment in Mortgage loans and real estate held for sale.The fair value adjustments during the six months ended June 30, 2010 include a reduction in the estimated market value of the pro rata percentage of loans underlying the Mortgage loans and real estate held for sale of approximately $44.2 million and a gain on the REO sales proceeds and principal payments of approximately $10.1 million. Notes receivable held for sale, carried at lower of cost or estimated fair value, as of June 30, 2011 and 2010 consisted principally of the Company’s loans securing the Unrestructured Debt.Activity for the six months ended June 30, 2011 and 2010 is as follows: Six Months Ended June 30, Balance, January 1 $ $ Principal payments ) ) Loans written off ) ) Fair value adjustments, net ) Balance, June 30 $ $ The fair value adjustments during the six months ended June 30, 2011 include a gain on the principal payments on the Notes receivable held for sale of approximately $165,000.The fair value adjustments during the six months ended June 30, 2010 include a reduction in the estimated market value of the Notes receivable held for sale of approximately $532,000 and a gain on the principal payments of approximately $344,000. 6. FAIR VALUATION ADJUSTMENTS Fair valuation adjustments include adjustments in the fair value of the Investment in trust certificates, the Nonrecourse liability, and adjustments to the lower of cost or market related to Mortgage loans and real estate held for sale, and for losses on sales of real estate owned. The following table sets forth the activity affecting the fair valuation adjustments for the three and six months ended June 30, 2011 and 2010: Three Months Ended June 30, Six Months Ended June 30, (Loss)/gain on REO sold $ ) $ $ ) $ Valuation (loss) on mortgage loans and REO ) Valuation gain on nonrecourse liability Valuation (loss) on trust certificates - ) - ) Valuation gain/(loss) on notes receivable ) ) Other adjustments ) ) Gain/(loss) on valuation $ $ ) $ $ ) Other adjustments during the three months ended June 30, 2011 include estimated fair market value adjustments to offsets to the REO gains of approximately $93,000, a $2.3 million recovery of holdback funds from the Loan Sales by the Trust and the Bank in 2010 that were released by the Bank and applied against the Legacy Debt during the quarter ended June 30, 2011.Other adjustments during the three months ended June 30, 2010 include estimated fair market value adjustments to offsets to the REO gains of approximately $3.5 million and the offset to the interest and other income recorded on the mortgage loans of approximately $4.1 million. 21 Other adjustments during the six months ended June 30, 2011 include estimated fair market value adjustments to offsets to the REO losses of approximately $1.0 million, a $2.3 million recovery of holdback funds from the Loan Sales by the Trust and the Bank in 2010 that were released by the Bank and applied against the Legacy Debt during the quarter ended June 30, 2011 and a charge-off in the first quarter of 2011 of a receivable balance related to the Loan Sales.Other adjustments during the six months ended June 30, 2010 include estimated fair market value adjustments as offsets to the REO gains of approximately $5.9 million and the offset to the interest and other income recorded on the mortgage loans of approximately $9.3 million. 7. DERIVATIVES As part of the Company’s interest-rate risk management process, the Company entered into interest rate swap agreements in 2008.In accordance with ASC Topic 815, Derivatives and Hedging (“Topic 815”), as amended and interpreted, derivative financial instruments are reported on the consolidated balance sheets at their fair value. The Company’s management of interest-rate risk predominantly included the use of plain-vanilla interest-rate swaps to synthetically convert a portion of its London Interbank Offered Rate (“LIBOR”)-based variable-rate debt to fixed-rate debt.In accordance with Topic 815, derivative contracts hedging the risks associated with expected future cash flows are designated as cash flow hedges.The Company formally documented at the inception of its hedges all relationships between hedging instruments and the related hedged items, as well as its interest risk management objectives and strategies for undertaking various accounting hedges.Additionally, we used regression analysis at the inception of the hedge and for each reporting period thereafter to assess the derivative’s hedge effectiveness in offsetting changes in the cash flows of the hedged items.The Company discontinued hedge accounting if it was determined that a derivative was not expected to be or had ceased to be highly effective as a hedge, and then reflected such changes in the fair value of the derivative in earnings.All of the Company’s interest-rate swaps qualified for cash flow hedge accounting, and were so designated. As of June 30, 2011, the Company’s had no interest rate swaps agreements in place to potentially reduce the Company’s exposure to future increases in interest costs on a portion of its borrowings due to increases in one-month LIBOR.All of the Company’s interest rate swaps agreements had been executed with the Bank. On January 25, 2011, the Bank declared an early termination of all remaining interest rate swaps due to a failure by the Company to make payments due under the swap agreements with the Bank.The Company’s failure to make these payments was occasioned by insufficient funds available under the Legacy Credit Agreement with the Bank and its participating banks as a direct result of the loss of cash flows attributable to the July, September and December 2010 loan sales by the Bank’s Trust and the suspension of dividends by its REIT.The swap termination fee obligation by the Company (but not FCMC) to the Bank was $6.5 million. On May 23, 2011, the Company entered into a settlement agreement with the Bank, a subsidiary of the Bank’s parent, and the Bank’s lending participants covering the surrender and transfer of the Company’s investment in the REIT Securities held by the Company, which included the full satisfaction of indebtedness relating to all of the Company’s Interest Rate Swaps totaling approximately $14.7 million.Accordingly, the Company recorded a gain on the full satisfaction of indebtedness relating to all of the Interest Rate Swaps of $14.7 million in the quarter ended June 30, 2011 consisting of the $8.2 million liability from the interest rate swap terminations as part of the March 2009 Restructuring and the $6.5 million liability incurred from the January 2011 Interest Rate Swap termination. 22 As of December 31, 2008, the Company removed the hedge designations for its cash flow hedges.As a result, the Company continues to carry the December 31, 2008 balance related to those hedges in Accumulated other comprehensive loss (“AOCL”).The balance in AOCL is amortized to earnings as part of interest expense in the same period or periods during which the hedge forecasted transaction affects earnings.During the three months ended June 30, 2011, the net impact of the cash flow hedges was an increase of $1.3 million to interest expense due to the amortization of the AOCL balance and reclassification from AOCL into earnings.During the three months ended June 30, 2010, the net impact of the cash flow hedges was an increase of $2.7 million to interest expense, inclusive of $2.0 million of amortization of the AOCL balance and reclassified from AOCL into earnings, andthe cost of the hedges in the amount of $3.2 million, both of which were somewhat offset by an increase of $2.5 million in the fair value of the existing swaps.During the six months ended June 30, 2011, the net impact of the cash flow hedges was an increase of $3.3 million to interest expense, inclusive of $3.1 million of amortization of the AOCL balance and reclassified from AOCL into earnings, and the cost of the existing hedges in the amount of $194,000.During the six months ended June 30, 2010, the net impact of the cash flow hedges was an increase of $8.2 million to interest expense, inclusive of $5.2 million of amortization of the AOCL balance and reclassified from AOCL into earnings, andthe cost of the hedges in the amount of $6.2 million, both of which weresomewhat offset by an increase of $3.1 million in the fair value of the existing swaps. The net changes in the fair value of the Company’s derivatives, which is reflected in Derivative liabilities, at fair value, for the six months ended June 30, 2011 and 2010 is as follows: Six Months Ended June 30, Balance, January 1 $ ) $ ) Cash settlements Fair value adjustments - ) Balance, June 30 $
